Citation Nr: 1218267	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to service-connected nasal obstruction.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2010, the RO granted service connection for tinnitus and asthma.  Therefore, because the Veteran was granted the benefits he sought, and has not filed a notice of disagreement regarding his assigned effective dates or ratings, his claims of entitlement to service connection for tinnitus and asthma are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2009, the Veteran testified before a Decision Review Officer (DRO), and a transcript is of record.  In March 2012, he testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 2.  Private treatment records were submitted in April 2012, along with a waiver of initial RO consideration. 

(The issues of entitlement to service connection for a headache disability,
a neck disability, and a low back disability are addressed in the REMAND that follows the decision below.)


FINDING OF FACT

The Veteran does not have a diagnosed eye disability, hearing loss, a right ankle disability, or a left ankle disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have an eye disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2011).

3.  The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

4.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a letter dated in October 2008 complied with VA's duty to notify the Veteran with regards to the hearing loss issue addressed herein.  A letter dated in August 2010 complied with VA's duty to notify the Veteran with regards to all of the service connection issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that both letters were furnished to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudication of the Veteran's appeal and issuance of a September 2010 supplemental statement of the case (SSOC).

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  VA has also provided him the opportunity to give testimony before a DRO and the Board.  The Veteran has submitted private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

Contrary to the Veteran's representative's statements during the March 2012 hearing, VA examinations were conducted in November 2005.  The examiners reviewed the Veteran's reported history, examined the Veteran, and established clinical findings.  However, medical opinions were not provided with respect to the service connection claims on appeal.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not show any evidence of a current eye disability, hearing loss, a right ankle disability, or a left ankle disability.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability.  Thus, no VA medical opinions are necessary in order to decide these claims.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss

The Veteran contends that he suffered hearing loss during his active duty as a result of working in and around helicopters and other aircraft.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of ground safety specialist and individual material readiness list asset manager.  He was a naval air crewman candidate, and was trained as a CH-46 helicopter mechanic and crew chief.  He was awarded the Marksman Rifle Badge.  The Veteran is competent to state that he was exposed to loud noises during service, specifically during his deployments to Iraq and Afghanistan.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the November 2009 and March 2012 testimony to be credible regarding his duties during service.  In addition, the Board notes that service connection has been established for tinnitus.  Thus, exposure to acoustic trauma during service is conceded. 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A September 2000 enlistment examination contains an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A February 2001 audiological evaluation contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
5
10
0
0

A July 2001 examination contains an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
5
10
0
0

A June 2002 audiological evaluation contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
0
10
LEFT
10
5
0
-5
5

A February 2004 audiological evaluation contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
-5
10
LEFT
15
10
5
-5
10

A November 2005 audiological evaluation contains the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
15
LEFT
10
5
0
-
10

A November 2005 pre-discharge VA examination shows that the Veteran reportedly spent five years working in equipment calibration.  He worked in hangars and was exposed to helicopter and aircraft noise.  He denied any jobs or hobbies outside of the service that placed him around loud noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
-5
LEFT
0
-5
-5
-5
-10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The audiologist diagnosed hearing within normal limits in both ears.

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no diagnosed bilateral hearing loss disability.  Although the audiology reports contained in the STRs appear to show some hearing threshold shifts and the Veteran complains of current problems hearing, a hearing loss disability as defined by VA regulations is not shown during service or on the November 2005 audiogram.  

Eyes

The Veteran contends that during military service his eyes became sensitive to light and fast-moving objects.

The September 2000 enlistment examination contains a normal clinical evaluation of the eyes.  Visual acuity for distant and near vision was measured as 20/20 in both eyes.

A February 2001 STR shows that the Veteran had 20/20 visual acuity in both eyes.  A slit lamp examination revealed that the corneas were clear.

The November 2005 pre-discharge VA eye examination shows that the Veteran denied a history of injury or surgery to his eyes.  He complained of bilateral light sensitivity that began during military service.  His also reported that his eyes became irritated if objects got close to his eyes.  He used sunglasses as needed.  He had no distance or near visual complaints.  Uncorrected distance and near visual acuities were measured as 20/20 in both eyes.  There was no diplopia.  There was normal ocular alignment.  Gross visual field evaluation was full in all four quadrants in both eyes.  Pupils were equal in size and equally reactive to direct and indirect light with no relative afferent papillary defect.  Intraocular pressure was 16 bilaterally.  All anterior segment structures were within normal limits in both eyes.  The optic nerves, retinal vasculature, and maculae were within normal limits in both eyes.  The clinician noted that the Veteran had blue eyes and a light complexion.  The diagnosis was normal ocular health.  He commented that the Veteran did not demonstrate any abnormal reaction to light or objects getting close to his eyes during the examination, and that there were no findings to explain any abnomal sensitivity.

Service connection cannot be granted in the absence of a diagnosed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no diagnosed eye disability.  

The Veteran's representative implies that the Veteran's light sensitivity is related to his headaches.  See April 2011 VA Form 646.  The Board considers this argument to be specious.  The medical evidence of record shows that the Veteran specifically denied light sensitivity associated with his headaches during the November 2005 VA examination.  Although the examiner described them as "occipital" in the body of the report, his diagnosis was tension headaches.  A careful review of the Veteran's November 2009 and March 2012 testimony reveals no indication that the visual complaints are related to his headaches.  In fact, he specifically testified "I don't [know] what exactly eggs it on, but I presume it's you know bright lights or fast-moving objects."  Board Hearing Transcript at 19.  He indicated this is a sporadic occurrence that usually resolves after closing his eyes for two minutes.

Ankles

The Veteran contends that he twisted his ankles several times while running during service.  

STRs show that in July 2001, the Veteran was treated for right foot discomfort that began four months earlier while in boot camp.  He denied any trauma.  X-rays, ordered to rule out a stress fracture, were normal.  The impression was plantar fasciitis.

The Veteran was treated for a twisted left ankle in March 2004.  He complained of pain only when running or with excessive use.  He denied numbness or tingling.  No other trauma was noted.  

The Veteran denied a history of foot trouble or painful joints during the November 2005 separation examination.

During the November 2005 pre-discharge VA examination, the Veteran reported that he "has sprained both ankles playing basketball or football."  He reported that he was usually symptom-free within one or two days.  He reported occasional "annoying discomfort."  Physical examination did not reveal any evidence of warmth, tenderness, swelling, erythema, or crepitus bilaterally.  There was full range of motion with no complaints of pain.  He did not complain of pain, weakness, fatigability, or lack of endurance with repetitive movement.  Ankle X-rays were unremarkable, although a left heel spur was noted.  The examiner diagnosed bilateral ankle sprain by history with no evidence of functional impairment and negative X-rays bilaterally.

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no diagnosed ankle disability.  The competent evidence indicates that the Veteran's 2001 episode of plantar fasciitis and the 2004 twisted ankle resolved without residual disability.  This is supported by the lack of findings of any chronic disabling residuals of those in-service episodes subsequently in service or in the post-service years up to the present time.  

III.  Conclusion

The Veteran is competent to report with respect to trouble hearing, visual disturbances, and ankle pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although he is employed as an emergency medical technician, his training would not include expertise in the origins of hearing loss, eye, and ankle disabilities.  Thus, his opinions as to the relationship between his claimed disabilities and service are of little probative value.  And, even if his opinion was entitled to be afforded some probative value, it is far outweighed by the November 2005 VA examinations, which do not show a diagnosed eye, hearing loss, right ankle, or left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claims for an eye disability, hearing loss, a right ankle disability, and a left ankle disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.    


ORDER

Service connection for an eye disability is denied.

Service connection for a hearing loss is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.


REMAND

Additional development is needed to adjudicate the remaining issues on appeal.

The Veteran contends that he started experiencing headaches during service.  In the alternative, he maintains that his headaches are secondary to his service-connected nasal obstruction (septal deviation).  

STRs show that the Veteran reported a history of headaches on an August 2003 Post-Deployment examination and at his November 2005 separation examination.

The November 2005 pre-discharge VA examination shows that the Veteran complained of occasional headaches with onset in 2005, which he treated with good relief.  He denied any photosensitivity, nausea, vomiting, or tunnel vision.  A neurological examination was within normal limits.  The diagnosis was headaches that were likely tension ones.
 
As the evidence of record shows in-service complaints of headaches, assertions of continuity since service, and a post-service headache diagnosis, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also seeks service connection for back and neck disabilities.  He contends that he injured his neck and back in service by (1) constantly lifting heavy calibration and maintenance equipment, (2) loading heavy equipment onto helicopters, and/or (3) sustaining multiple hard landings while onboard helicopters. 
 
STRs show that the Veteran was treated for upper back pain of one month's duration in March 2001.  He reportedly had been seen once before during service for the same complaint.  The diagnosis was muscle spasm/strain. 

The Veteran reported back pain at his August 2003 and October 2005 Post-Deployment examinations. 

A November 2005 separation examination shows that the Veteran reported "bad back pains sometimes."

The November 2005 pre-discharge VA examination report shows that the Veteran reported intermittent low back pain since 2000 with no history of any precipitating trauma.  He also reported transient intermittent sharp neck pain at approximately three to nine-month intervals, which resolved without pain medication.  The back pain was relieved with Tylenol.  He denied any history of incapacitating episodes.  He denied the use of a back or neck brace.  Physical examination revealed normal posture and gait.  There was no evidence of spasm.  Flexion of the back was to 90 degrees; flexion of the neck was to 45 degrees.  There was no evidence of pain with active movement, and no evidence of pain, weakness, fatigability, or lack of endurance with repetitive movement.  Straight leg raising was negative bilaterally.  A sensory examination was normal.  Reflexes were 2+ at the knees and 1+ at the ankles.  X-rays were negative.  The diagnoses included lumbosacral strain and transient cervicalgia with no evidence of functional impairment.
 
A May 2008 VA treatment record shows that the Veteran complained of neck pain.  No diagnosis was provided.

Post-service private treatment records dated from September 2008 to June 2009 establish that the Veteran was treated for back pain.  The chiropractor's diagnosis is unclear as it is provided in billing code format.  An April 2012 treatment record from a different chiropractor indicates that cervical and lumbar X-rays were normal.  However, the Board notes that the back X-rays revealed "mild EX subluxation of right S-I joint" with "slight approximately 1 cm right iliac crest height deficiency" and "mild flattening of L5-S1."  Neck X-ray revealed slight lack of the normal cervical lordotic curvature, a fixation/subluxation of the C6-7, and a C1 flexion fixation. 

As it is unclear from the record whether the Veteran has current cervical and lumbar spine diagnoses, and considering the in-service injury and assertions of continuity of pain since service, remand is required for a medical opinion regarding any nexus to service.  Id.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issues of entitlement to service connection for a chronic headache disability and a neck disability, to include as secondary to a service-connected disability. 

2. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current chronic headache disorder.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  For any chronic headache disorder diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service?

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected nasal obstruction?  (If the Veteran is found to have a chronic headache disorder that is aggravated by the service-connected nasal obstruction, the examiner should quantify the approximate degree of aggravation.)

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (If additional development is required to cure a deficiency in the record, the originating agency should undertake the development suggested by the examiner so that a definite opinion can be obtained.)

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current back and neck disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  For each back and neck disability diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed back or neck disability is consistent with the Veteran's reports of back pain in service)?

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that such neck disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected left shoulder disability?  (If the Veteran is found to have a disability that is aggravated by the service-connected left shoulder disability, the examiner should quantify the approximate degree of aggravation.)

In answering these questions, the examiner should address the pertinent in-service and post-service findings, as well as the Veteran's November 2009 and March 2012 testimony.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (If additional development is required to cure a deficiency in the record, the originating agency should undertake the development suggested by the examiner so that a definite opinion can be obtained.)

4. Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


